FILED
                             NOT FOR PUBLICATION                            FEB 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSEPH RAYMOND McCOY,                            No. 11-56238

               Plaintiff - Appellant,            D.C. No. 2:03-cv-02393-VAP-
                                                 AJW
  v.

ERNEST C. ROE, Warden; et al.,                   MEMORANDUM *

               Defendants - Appellees,



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Joseph Raymond McCoy, a California state prisoner, appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations in connection with the handling of his inmate grievances. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed McCoy’s claims arising from

defendants’ processing of and response to his grievances because prisoners do not

have a “constitutional entitlement to a specific prison grievance procedure.”

Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

      Contrary to McCoy’s contention, the district court properly declined to order

the U.S. Marshal to serve McCoy’s Fourth Amended Complaint because the

complaint had not yet been screened under § 1915A to determine whether it stated

any cognizable claims for relief. See 28 U.S.C. § 1915A(a) (“The court shall

review, before docketing, if feasible or, in any event, as soon as practicable after

docketing, a complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                           2                                    11-56238